Citation Nr: 1513669	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right upper extremity, including as due to service-connected spinal disabilities.

2.  Entitlement to service connection for radiculopathy of the left upper extremity, including as due to service-connected spinal disabilities.

3.  Entitlement to service connection for status post colon polyp removal.

4.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1989 to March 2009.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for bilateral upper extremity radiculopathy, colon polyps, and a heart murmur.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have radiculopathy of either the right or left upper extremity.

2.  The Veteran has a current diagnosis of status post colon polyps removal.

3.  The Veteran was diagnosed with colon polyps during active service.

4.  The Veteran's colon polyps were incurred in and were recurrent from service until removal.

5.  The Veteran's heart murmur is congenital and there is no superimposed disease or injury of the congenital disorder of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).

2.  The criteria for service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for status post colon polyp removal have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).

4.  The criteria for service connection for a heart murmur have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a), 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for status post colon polyp removal, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In March 2009, VA issued VCAA notice that informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2009 rating decision from which the instant appeal arises.  The Board notes that while the March 2009 VCAA notice did not inform the Veteran of the evidence generally needed to support a secondary service connection claim, at the time of the September 2009 rating decision, the Veteran was not service connected for any disability.  After the Veteran filed a notice of disagreement (NOD) to the issues on appeal, a new VCAA notice was issued in May 2010 informing the Veteran about the evidence generally needed for secondary service connection claims.  Further, the issues on appeal were readjudicated in two January 2011 statements of the case (SOC).  As such, even if there were a procedural defect in the timing of the secondary service connection VCAA notice, the defect was cured as the RO provided substantial constant-complying VCAA notice, and the claim was readjudicated as evidence by the January 2011 SOCs.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication). 

Regarding the duty to assist in this case, upon separation from service, the Veteran received VA general medical and spinal examinations for compensation purposes in March 2009.  These two examinations addressed all the issues on appeal.  The Veteran also received a VA neurological disorders examination in March 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the Board finds these examinations to be adequate to decide the issues on appeal, and there is no need to remand the instant matter for new examinations and/or addendum opinions.

All relevant documentation, including VA, private, and service treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky, v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).    

In the instant matter, the Veteran is seeking service connection for bilateral upper extremity radiculopathy, status post colon polyp removal, and a heart murmur.  As the Veteran does not have a current diagnosis of radiculopathy in either upper extremity, there is no need to consider whether upper extremity radiculopathy is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014).  Additionally, heart murmur and status post colon polyp removal are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the instant decision.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Bilateral Upper Extremity Radiculopathy

The weight of the evidence demonstrates that the Veteran does not have a current diagnosis of radiculopathy of either the right or left upper extremity.

Service treatment records reflect varying levels of radicular symptoms throughout active service.  A service treatment record dated January 1998 conveys that the Veteran had intermittent radiation of back pain to the legs, with a tingling sensation.  It was not noted that pain and/or tingling were present in the upper extremities.  A subsequent August 1999 service treatment record reflects that the Veteran complained of back pain without numbness or tingling in the extremities.  

In a January 2005 medical history report, the Veteran advanced numbness in the arms.  A November 2005 service treatment record noted that the Veteran's muscular strength was five out of five in both the upper and lower extremities.  There is a note in the record that the Veteran had decreased sensation in the right extremity; however, there is no indication whether the numbness was present in the upper or lower extremity.  

In a July 2007 post deployment report, the Veteran specifically advanced having numbness and tingling in both the hands and feet.  A month later, in August 2007, the Veteran underwent cervical spinal fusion.  The operative report noted that the Veteran had a history of neck pain radiating to the arms with numbness, tingling, and paresthesias, with the symptoms being worse on the right side.  A subsequent August 2007 service treatment record conveyed that the Veteran was seen for a surgical follow-up appointment.  The Veteran informed the VA physician that the tingling in his hands had resolved post-procedure.  

The Veteran received an in-service retirement examination in late October 2008.  The examination report reflects that the Veteran had an abnormal spine with lumbar pain.  It was also noted that the Veteran's straight leg raise test was positive, which indicated lower extremity radiculopathy (for which the Veteran was granted service connection in the September 2009 rating decision); however, there was no notation of upper extremity radiculopathy in the report.  In fact, for upper extremities, the "normal" box was checked on the examination report.  Conversely, on the October 2008 medical history report accompanying the retirement examination, the Veteran advanced that he had numbness in the arms.  The Board notes that the October 2008 medical history report covered a timespan both prior to and after the August 2007 cervical spinal fusion procedure.

Upon separation from service, the Veteran received a VA spinal examination for compensation purposes in March 2009.  The VA examination report reflects that the Veteran advanced symptoms of bilateral shoulder pain, without numbness or weakness.  Upon examination there was no atrophy in the upper extremities.  Motor strength in both upper extremities was five out of five, although it was noted that the right upper extremity was weaker than the left.  At the conclusion of the examination the Veteran was diagnosed with cervical fusion with neural foraminal narrowing and lumbar spondylosis status post nerve decompression with bilateral lower extremity radiculopathy.  The Veteran was not diagnosed with upper extremity radiculopathy.  

The VA examiner at the March 2009 VA spinal examination specifically addressed and gave thoughtful consideration to whether radiculopathy was present; subsequently opining that the Veteran had lower, but not upper, extremity radiculopathy.  While the VA examiner did find that the Veteran's motor strength was weaker in the right upper extremity then the left, this does not indicate to the Board that the Veteran should have been diagnosed with right upper extremity radiculopathy.  As reason therefore, the Board notes that the Veteran is service connected for right shoulder rotator cuff repair residuals.  It is not unexpected that the right upper extremity would be weaker than the left.  Further, while weaker, the right upper extremity still displayed motor strength of five out of five after testing; therefore, the Board does not find that the March 2009 VA examination report reflects that the Veteran should have been diagnosed with right upper extremity radiculopathy.    

In March 2010, the Veteran received a VA neurological disorders examination to specifically address whether the Veteran had upper extremity radiculopathy related to the service-connected spinal disabilities.  The VA examination report reflects that the Veteran advanced daily pain in his shoulders; however, the Veteran also stated that he did not have numbness or weakness.  Upon examination, the Veteran's upper extremity motor strength was five out of five bilaterally, there was normal sensation throughout both upper extremities, tone was normal, and there was no atrophy present in either upper extremity.  At the conclusion of the examination the Veteran was diagnosed with three-level cervical fusion with no residual evidence upper extremity radiculopathy.   

After reviewing all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates no current radicular disability of either the right or left upper extremity.  The VA examiner at the March 2009 VA spinal examination, after conducting the appropriate testing, specifically found that the Veteran had lower extremity radiculopathy, but there was no indication that radiculopathy was present in either upper extremity.  Further, the VA examiner at the March 2010 VA neurological examination opined that the Veteran did not have radiculopathy in either upper extremity.

The Board acknowledges that the service treatment records reflect that the Veteran complained of upper extremity radicular-like symptoms in service, and that the Veteran noted upper extremity radicular-like symptoms as recently as the October 2008 medical history report filled out as part of the retirement examination.  As noted above, however, the medical history report included a time span both prior to and subsequent to the August 2007 cervical spinal fusion surgery.  The Veteran told a VA physician at an August 2007 surgical follow-up appointment that the tingling in his hands had resolved post-procedure, and he denied symptoms of numbness and weakness in the upper extremities at the March 2009 and March 2010 VA examinations.  As such, the Board finds that the weight of the evidence demonstrates that any prior bilateral upper extremity radiculopathy symptoms and/or disabilities present prior to the filing of the instant matter were resolved by the August 2007 cervical spinal fusion surgery.  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


Status Post Colon Polyp Removal

Initially, the Board finds that the Veteran is currently diagnosed with status post colon polyp removal.  Specifically, the March 2009 VA general medical examination report reflects that the Veteran was diagnosed with status post colon polyp removal by a VA examiner.

The Board notes that the Veteran originally filed for service connection for colon polyps, and VA has not received any medical documentation concerning the polyp removal procedure.  It appears that the procedure took place between the Veteran's retirement examination in October 2008 and the March 2009 VA general medical examination.  While the Board acknowledges that such documents would have assisted in the instant decision, as the Board is granting service connection for status post colon polyp removal, the Board need not remand the instant matter for the missing treatment records.

On the question of whether status post colon polyp removal was incurred in service, the Board notes that service treatment records reflect that, in the mid-to-late 1990s, the Veteran often complained of gastrointestinal issues such as diarrhea.  A March 2006 service treatment record reflects that the Veteran complained of blood in stool over the previous ten days.  Subsequently, the Veteran received a colonoscopy in April 2006.  The procedure revealed the presence of two small transverse colon hyperplastic polyps.  In a follow-up examination in April 2006, the Veteran advanced the continued presence of blood in the stool since the colonoscopy.  

A June 2007 private initial consultation report conveys that the Veteran complained of rectal bleeding.  An August 2007 private follow-up report noted no further rectal bleeding; however, in a subsequent September 2007 follow-up report the Veteran again complained of a small amount of rectal bleeding.  The Veteran received another colonoscopy in November 2007.  The colonoscopy report revealed that the Veteran had a "polyp of colon (ascending)" and "internal hemorrhoids."  As such, the evidence conveys that the Veteran was diagnosed with colon polyps in service.

On the question of the relationship of the currently diagnosed status post colon polyp removal to service, the evidence shows that the Veteran had diarrheal and bloody stool issues throughout service, and that he was subsequently diagnosed with colon polyps after colonoscopies in April 2006 and November 2007.  The impetus for these colonoscopies were complains of regular rectal bleeding by the Veteran.  Further, the March 2008 VA general medical examination reflects that between October 2008 and March 2009, the Veteran underwent a procedure to have the colon polyps removed.  As such, the evidence demonstrates that colon polyps were incurred in and have been recurrent since service, to the point where surgical intervention was necessary.  In the absence of evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed status post colon polyp removal was directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Heart Murmur

The weight of the evidence demonstrates that the Veteran's heart murmur is congenital and there is no superimposed disease or injury of the congenital disorder of record.

In the absence of superimposed disease or injury, service connection may not be allowed for a heart murmur as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§3.303(c), 4.9.  VA regulations specifically prohibit service connection for congenital defects such as a heart murmur unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.  To date, the Veteran has not advanced a superimposed disease or injury in service which led to an additional disability.

Private treatment records reflect that in November 2005, after an electrocardiogram (EKG) and an echocardiograph (ECG) were performed, the Veteran was diagnosed with sinus tachycardia with a right atrial abnormality.  The private examiner opined that the sinus tachycardia was asymptomatic, and that no further evaluation or treatment was recommended.

In October 2006, the Veteran was referred from dental to the medical clinic as the Veteran had advanced a history of heart disease, rheumatic fever, and heart murmur.  Upon examination the Veteran was diagnosed with a "functional murmur of no clinical significance."  A subsequent June 2007 private initial consultation report noted that the Veteran was negative for a heart murmur requiring antibiotics prior to dental work.  Further, the Veteran's heart was noted as "normal" in the October 2008 in-service retirement examination; however, the Veteran did note having a heart murmur in the medical history report.

The March 2009 VA general medical examination report conveys that the Veteran advanced having been diagnosed with a heart murmur in 2005.  The last cardiology appointment prior to the VA examination was one-year prior, and the Veteran was not receiving treatment for the heart murmur at that time.  An EKG report was reviewed which reported normal findings.  Further, no heart murmur was identified upon examination.  At the conclusion of the examination, the VA examiner opined that there were no objective findings to support the diagnosis of a heart murmur.

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a heart murmur disability which is qualified for VA disability compensation benefits.  The evidence shows that the Veteran has a heart murmur, which by regulatory definition is not a disability.  38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90.  The service and private treatment records, along with the findings of the March 2009 VA general medical examination, convey that the Veteran has been diagnosed with an asymptomatic heart murmur not requiring treatment.  Although the Veteran was previously diagnosed with sinus tachycardia with a right atrial abnormality, this too was diagnosed as asymptomatic, and as such it cannot be considered a superimposed disease or injury to the diagnosed heart murmur.  While the Veteran has been diagnosed with a heart murmur, this defect was not subjected to a superimposed disease or injury which created additional 

disability and it is, therefore, not subject to service connection.  Id.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is entitled to service connection for a heart murmur.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for radiculopathy of the right upper extremity, including as due to service-connected spinal disabilities, is denied.

Service connection for radiculopathy of the left upper extremity, including as due to service-connected spinal disabilities, is denied.

Service connection for status post colon polyp removal is granted.

Service connection for a heart murmur is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


